Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 13 are objected to because of the following informalities: 
The applicant claims in Claims 6 & 13: a “second temporal pattern” without claiming “a first temporal pattern” in the same claim branch. Emend to improve clarity. For purposes of examination, “second” will not be considered.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 4 & 12 [48 & 46 of Fig. 2 may not involve a change at all], 5-7 (what device is sending what command), 8 & 16 (this command is not shown in Fig. 2), and 17 (amplitude is not shown in drawings) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (USPGPN 20150306967) in view of Gale et al (USPGPN 20120161925), as evidenced by Prosser et al (USPGPN 20120116575), Danner (USPGPN 20160101706), Brown (USPGPN 20100235006), and Nishida (USPGPN 20140028257).
Independent Claim 1, Cohen teaches a charge validation system (Figs. 1-3, 5, & 6 performing control in Figs. 4 & 7A-7C) comprising:
one or more computer processors remote (110, 144, & 142, Figs. 1-3 & 6) from a vehicle (102) and electric vehicle supply equipment (120, 132, 134), and programmed to
receive data defining a first temporal pattern of electrical parameter values describing electric power received during a charge event with the vehicle (412 of Fig. 4, 430 of Fig. 5, ¶’s [16, 23-29, 44, 108, 111, 113, 119, 123, 124, esp. 23, 28, 44, 108, 113, 119, 123, 124] which describes that a charge event, i.e. something that has a temporal pattern, i.e. at least a pulse, where charge has been received by the vehicle),
receive data defining a second temporal pattern of electrical parameter values describing electric power supplied during a charge event with the electric vehicle supply equipment (416 of Fig. 4, ¶’s [23-29, 44, 108, 111, 113, 119, 123, 124, esp. 23, 28, 44, 108, 113, 119, 123, 124] which describes that a charge event, i.e. something that has a temporal pattern, i.e. at least a pulse, where charge has been supplied to the vehicle by the supply equipment), and
responsive to mismatch of the first and second temporal patterns, send a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment (422-426 of Fig. 4 & all of Fig. 5, based on match of the data see ¶’s [113-115, see further 15-29, 46, 54])
Cohen fails to explicitly teach responsive to mismatch of the first and second temporal patterns, send a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment to discontinue or preclude charging.
Gale teaches responsive to mismatch of the first and second temporal patterns, send a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment to discontinue or preclude charging (Figs. 2 & 3 both demonstrate this feature in steps 28-38 of Fig. 2 & 42-52 of Fig. 3, ¶’s [02, 13-16]). Gale teaches this method of identification serves to improve the accuracy of the billing and power provision (¶’s [07-09], accuracy of power provision improves efficiency) and prevents the vehicle battery from being charged by an incompatible/nonconforming charger (¶’s [08, 09]; waste of time, potentially damaging to the battery and/or vehicle as a whole; further, potentially waste of power even if it works; see further evidence from Prosser ¶[50], Danner ¶’s [10, 24, 26], Brown ¶[87], and Nishida ¶[87]). The wireless communication (¶’s [09, 12]) could involve a server like that of Cohen, thus it is analogous beyond only vehicle charging to both Cohen and the present application. Furthermore, using KSR rationale (see MPEP 2143, rationale C), it would be obvious for a person having ordinary skill in the art to consider the credit card agencies tactics to prevent theft by stopping a transaction by a credit card who is located in e.g. Hawaii when the owner of the credit card is understood by the credit card central processor/server/control system to be in e.g. Michigan. Cohen describes the determination of the location of both the vehicle and service station, while both describe the determination that the communicating vehicle and service station are in fact connecting. Therefore, it would be obvious to one of ordinary skill in the art this determination would provide a reduction of theft, which serves to improve the costs and convenience.
It would have been obvious to a one of ordinary skill in the art at the time of filing to modify Cohen with Gale to provide improved accuracy, convenience, costs, efficiency, & safety
Independent Claim 9, Cohen teaches a charge validation method (Figs. 4 & 7A-7C on system of Figs. 1-3, 5, & 6) comprising:
receiving data describing a first temporal pattern of electrical parameter values of electric power received during a charge event with a vehicle (412 of Fig. 4, 430 of Fig. 5, ¶’s [16, 23-29, 44, 108, 111, 113, 119, 123, 124, esp. 23, 28, 44, 108, 113, 119, 123, 124] which describes that a charge event, i.e. something that has a temporal pattern, i.e. at least a pulse, where charge has been received by the vehicle);
receiving data describing a second temporal pattern of electrical parameter values of electric power supplied during a charge event with electric vehicle supply equipment (416 of Fig. 4, ¶’s [23-29, 44, 108, 111, 113, 119, 123, 124, esp. 23, 28, 44, 108, 113, 119, 123, 124] which describes that a charge event, i.e. something that has a temporal pattern, i.e. at least a pulse, where charge has been supplied to the vehicle by the supply equipment); and
responsive to mismatch of the first and second temporal patterns, send a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment (422-426 of Fig. 4 & all of Fig. 5, based on match of the data see ¶’s [113-115, see further 15-29, 46, 54])
Cohen fails to explicitly teach responsive to mismatch of the first and second temporal patterns, send a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment to discontinue or preclude charging.
Gale teaches responsive to mismatch of the first and second temporal patterns, send a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment to discontinue or preclude charging (Figs. 2 & 3 both demonstrate this feature in steps 28-38 of Fig. 2 & 42-52 of Fig. 3, ¶’s [02, 13-16]). Gale teaches this method of identification serves to improve the accuracy of the billing and power provision (¶’s [07-09], accuracy of power provision improves efficiency) and prevents the vehicle battery from being charged by an incompatible/nonconforming charger (¶’s [08, 09]; waste of time, potentially damaging to the battery and/or vehicle as a whole; further, potentially waste of power even if it works; see further evidence from Prosser ¶[50], Danner ¶’s [10, 24, 26], Brown ¶[87], and Nishida ¶[87]). The wireless communication (¶’s [09, 12]) could involve a server like that of Cohen, thus it is analogous beyond only vehicle charging to both Cohen and the present application. Furthermore, using KSR rationale (see MPEP 2143, rationale C), it would be obvious for a person having ordinary skill in the art to consider the credit card agencies tactics to prevent theft by stopping a transaction by a credit card who is located in e.g. Hawaii when the owner of the credit card is understood by the credit card central processor/server/control system to be in e.g. Michigan. Cohen describes the determination of the location of both the vehicle and service station, while both describe the determination that the communicating vehicle and service station are in fact connecting. Therefore, it would be obvious to one of ordinary skill in the art this determination would provide a reduction of theft, which serves to improve the costs and convenience.
It would have been obvious to a one of ordinary skill in the art at the time of filing to modify Cohen with Gale to provide improved accuracy, convenience, costs, efficiency, & safety
Independent Claim 17, Cohen teaches a charge validation method (Figs. 4 & 7A-7C on system of Figs. 1-3, 5, & 6) comprising: receiving first data describing a time series of values of electric power received by a vehicle during a charge event (412 of Fig. 4, 430 of Fig. 5, ¶’s [16, 23-29, 44, 108, 111, 113, 119, 123, 124, esp. 23, 28, 44, 108, 113, 119, 123, 124] which describes that a charge event, i.e. something that has a temporal pattern, i.e. at least a pulse, where charge has been received by the vehicle);
receiving second data describing a time series of values of electric power supplied by electric vehicle supply equipment during a charge event (416 of Fig. 4, ¶’s [23-29, 44, 108, 111, 113, 119, 123, 124, esp. 23, 28, 44, 108, 113, 119, 123, 124] which describes that a charge event, i.e. something that has a temporal pattern, i.e. at least a pulse, where charge has been supplied to the vehicle by the supply equipment); and
responsive to mismatch of the first and second data, send a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment (422-426 of Fig. 4 & all of Fig. 5, based on match of the data see ¶’s [113-115, see further 15-29, 46, 54])
Cohen fails to explicitly teach description of amplitude values and responsive to mismatch of the first and second data, sending a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment to discontinue charging.
Gale teaches responsive to mismatch of the first and second data, send a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment to discontinue or preclude charging (Figs. 2 & 3 both demonstrate this feature in steps 28-38 of Fig. 2 & 42-52 of Fig. 3, ¶’s [02, 13-16]). Gale teaches determination of amplitude (¶’s [13, 15] describes that the voltage, power, current for a specified period is provided and other profiles may be included, where one having ordinary skill in the art understands it is common to employ protocols with common amplitude, e.g. constant current-constant voltage, constant voltage, constant current, constant power etc. where under KSR[ rational C, see MPEP 2143] it be obvious to one of ordinary skill in the art to apply these charging patterns as they are tried and true methods which serve to provide both safety [plenty of evidence that they are reliable] and speed [constant current constant voltage, constant current, and constant power are known to be used for rapid charging]). Gale teaches this method of identification serves to improve the accuracy of the billing and power provision (¶’s [07-09], accuracy of power provision improves efficiency) and prevents the vehicle battery from being charged by an incompatible/nonconforming charger (¶’s [08, 09]; waste of time, potentially damaging to the battery and/or vehicle as a whole; further, potentially waste of power even if it works; see further evidence from Prosser ¶[50], Danner ¶’s [10, 24, 26], Brown ¶[87], and Nishida ¶[87]). The wireless communication (¶’s [09, 12]) could involve a server like that of Cohen, thus it is analogous beyond only vehicle charging to both Cohen and the present application. Furthermore, using KSR rationale (see MPEP 2143, rationale C), it would be obvious for a person having ordinary skill in the art to consider the credit card agencies tactics to prevent theft by stopping a transaction by a credit card who is located in e.g. Hawaii when the owner of the credit card is understood by the credit card central processor/server/control system to be in e.g. Michigan. Cohen describes the determination of the location of both the vehicle and service station, while both describe the determination that the communicating vehicle and service station are in fact connecting. Therefore, it would be obvious to one of ordinary skill in the art this determination would provide a reduction of theft, which serves to improve the costs and convenience. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Cohen with Gale to provide improved accuracy, convenience, costs, efficiency, reliability, and safety
Dependent Claims 2, 10, and 18, the combination of Cohen and Gale teaches the one or more computer processors are further programmed to, responsive to match of the first and second temporal patterns, send a command to the electric vehicle supply equipment to prompt the electric vehicle supply equipment to initiate or continue charging (steps 36 & 50 of Figs. 2 & 3 respectively in Gale, step 424 of Fig. 4 in Cohen).
Dependent Claims 4 and 12, the combination of Cohen and Gale teaches the one or more computer processors are further programmed to send a command to the electric vehicle supply equipment to change a current or voltage of the electric power supplied (steps 36 & 50 of Figs. 2 & 3 respectively in Gale see ¶’s [13, 15]; steps 424 & 426 along with ¶[115] of Fig. 4 in Cohen).
Dependent Claims 5 and 13, the combination of Cohen and Gale teaches the one or more computer processors are further programmed to send a request to the vehicle for the data defining a first temporal pattern of electrical parameter values describing electric power received during a charge event with the vehicle (Cohen in ¶’s [159, 161] describes that the server 110 may start the communication process 404, which leads to temporal pattern 412 being sent, see further ¶’s [108-110, 119], where the transmission of a temporal pattern is described by Gale in steps 28 & 30 of Fig. 2, thus in combination this information is taught with the advantage of server control described in ¶’s [04-11] of Cohen where the specialized control is performed on the central server rather than the control needing to be on a plurality of charging stations and plurality of vehicles, which can save costs, as one of ordinary skill in the art would understand).
Dependent Claims 6 and 14, the combination of Cohen and Gale teaches the one or more computer processors are further programmed to send a request to the electric vehicle supply equipment for the data defining a second temporal pattern of electrical parameter values describing electric power supplied during a charge event with the electric vehicle supply equipment (Cohen in ¶’s [159, 161] describes that the server 110 may start the communication process 404, which leads to temporal pattern 416 being sent, see further ¶’s [108-111, 113], where the transmission of a temporal pattern is described by Gale in steps 32 of Fig. 2 & 46 of Fig. 3 and ¶[16], thus in combination this information is taught with the advantage of server control described in ¶’s [04-11] of Cohen where the specialized control is performed on the central server rather than the control needing to be on a plurality of charging stations and plurality of vehicles, which can save costs, as one of ordinary skill in the art would understand)..
Dependent Claims 7 and 15, the combination of Cohen and Gale teaches the one or more computer processors are further programmed to command the vehicle to request electric power having electrical parameter values defining a predesignated temporal pattern (Cohen in ¶’s [159, 161] describes that the server 110 may start the communication process 404, which leads to 424 & 426 being sent, while Gale teaches in steps 28 & 30 of Fig. 2 and ¶[13] of a specified, i.e. predesignated, pattern being told to the station to supply, thus in combination this information is taught with the advantage of server control described in ¶’s [04-11] of Cohen where the specialized control is performed on the central server rather than the control needing to be on a plurality of charging stations and plurality of vehicles, which can save costs, as one of ordinary skill in the art would understand).
Dependent Claims 8 and 16, the combination of Cohen and Gale teaches the one or more computer processors are further programmed to command the electric vehicle supply equipment to supply electric power having electrical parameter values defining a predesignated temporal pattern (Cohen in ¶’s [159, 161] describes that the server 110 may start the communication process 404, which leads to 424 & 426 being sent, while Gale teaches in steps 28 & 30 of Fig. 2 and ¶[13] of a specified, i.e. predesignated, pattern being told to the station to supply, thus in combination this information is taught with the advantage of server control described in ¶’s [04-11] of Cohen where the specialized control is performed on the central server rather than the control needing to be on a plurality of charging stations and plurality of vehicles, which can save costs, as one of ordinary skill in the art would understand).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Gale, further in view of Metzger (20190263286), as evidenced by Prosser, Danner, Brown, and Nishida.
Dependent Claims 3 and 11, Cohen fails to explicitly teach the one or more computer processors are further programmed to, responsive to the first temporal pattern being of a first type, send a command to the electric vehicle supply equipment to initiate or continue charging at a first rate, and responsive to the first temporal pattern being of a second type, send a command to the electric vehicle supply equipment to initiate or continue charging at a second rate.
Metzger teaches the one or more computer processors are further programmed to, responsive to the first temporal pattern being of a first type, send a command to the electric vehicle supply equipment to initiate or continue charging at a first rate, and responsive to the first temporal pattern being of a second type, send a command to the electric vehicle supply equipment to initiate or continue charging at a second rate (abstract, ¶’s [11, 15, 16, 18, 29, 30 33, esp. 16, 30, 33] describes that based on the determined battery type, the battery is charged at certain voltage/current values, which one of ordinary skill in the art understands would be the claimed first, second, and plurality of rates; one having ordinary skill understands that a difference in the voltage and current received are due to the vehicle parameters, which would cause the difference in current/voltage received [e.g. loads along path, etc.]). Metzger teaches this method serves to improve the reliability (¶’s [05, 14, 15, 33] and optimized charging (¶’s [05, 15, 33]). Metzger, Cohen, and Gale are analogous with the present application as all involve the control of charging of electric vehicles by communication control between units.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Cohen in view of Gale with Metzger to provide improved reliability and optimization charging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859